Citation Nr: 0820822	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-28 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Entitlement to service connection for a left shoulder 
impingement syndrome.

3.  Entitlement to service connection for a coccyx-tailbone 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  What evaluation is warranted for residuals of a T-10 
compression fracture from February 13, 2005?  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2005, which includes service in Iraq.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was diagnosed with seborrheic dermatitis in 
service and he continues to have a skin disability following 
discharge from service.

2.  The veteran was diagnosed with a left shoulder 
impingement syndrome in service and he continues to have left 
shoulder problems following service discharge.

3.  There is no competent evidence of a current coccyx-
tailbone disability.  

4.  There is no competent evidence of a current right hip 
disability.  

5.  At no time since February 13, 2005, have residuals of a 
T-10 compression fracture been manifested by forward flexion 
of the thoracolumbar spine less than 60 degrees; or by a 
combined range of thoracolumbar motion less than 120 degrees; 
or by muscle spasm or guarding enough to result in an 
abnormal gait or spinal contour. 




CONCLUSIONS OF LAW

1.  Seborrheic dermatitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A left shoulder impingement was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

3.  A coccyx-tailbone disability was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A right hip disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  Since February 13, 2005, the criteria for an initial 
evaluation in excess of 10 percent for residuals of T-10 
compression fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

As to the claims for service connection, VA notified the 
veteran in correspondence dated in December 2005 and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, notice of what 
part VA will attempt to obtain, and for the veteran to submit 
any evidence he had in his possession that pertained to the 
claim.  While both letters addressed above are dated after 
the February 2005 rating decision on appeal, the veteran 
signed an acknowledgement in November 2004 that he had been 
informed of the evidence necessary to substantiate a claim 
and had been explained what kinds of information and evidence 
VA would try to obtain and what kinds of information and 
evidence he needed to provide to VA.  Thus, this information 
was provided prior to the rating decision on appeal.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision on appeal regarding how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless no matter the disposition of the claims.  As the 
Board is granting service connection for seborrheic 
dermatitis and a left shoulder impingement syndrome, there 
can be no prejudice.  As the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for coccyx-tailbone and right hip 
disabilities, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

As to the claim for increase involving residuals of a T-10 
compression fracture, the Board notes that as service 
connection, an initial rating, and an effective date have 
been assigned the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records and, as warranted by law, 
affording a VA examination.  The veteran has affirmatively 
stated he has no additional evidence to submit.  See VCAA 
notice response received in January 2006.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
these adjudications.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

Analysis-Service Connection

The veteran alleges that he incurred a skin disability, a 
left shoulder disability, a coccyx-tailbone disability, and a 
right hip disability while in service.  He states he 
developed coccyx-tailbone and right hip disabilities from a 
parachute jump that caused the compression fracture for which 
he is service connected.  The veteran also states that he was 
initially treated for seborrheic dermatitis during service 
and was diagnosed with it at the time of the examination in 
connection with his claim for service connection.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for seborrheic dermatitis and a left shoulder 
impingement syndrome, but that the preponderance of the 
evidence is against a grant of service connection for coccyx-
tailbone and right hip disabilities.  The reasons follow.  

As to the claim for service connection for seborrheic 
dermatitis, a January 2003 service medical record show that 
the veteran reported having skin problems.  A physician 
stated that the veteran's facial rash was possibly psoriasis, 
but deferred the diagnosis pending dermatological evaluation.  
The document shows that the veteran was referred to 
dermatology, but there is no dermatological record in the 
service medical records.  

The veteran filed his claims for service connection while he 
was still on active duty.  A November 2004 VA examination 
report shows the examiner diagnosed seborrheic dermatitis.  A 
September 2005 VA outpatient treatment report shows that the 
veteran was diagnosed with a skin rash and referred to 
dermatology.  The veteran has claimed that he had a skin 
disability in service, which is supported by the service 
medical records and the November 2004 VA examination that was 
conducted while he was in service.  The VA clinical record 
supports the fact that the veteran continued to have a skin 
disability after his discharge from service.  Resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for seborrheic dermatitis is 
warranted.

A similar analysis applies to the veteran's claim for service 
connection for left shoulder impingement syndrome.  He states 
that he developed left shoulder problems while in service.  
The November 2004 VA examination (conducted while the veteran 
was still in service) shows the examiner diagnosed the 
veteran with left shoulder impingement syndrome.  A September 
2005 VA clinical record shows that the veteran continues to 
have limitation of motion of his left shoulder.  Resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that service connection for a left shoulder impingement 
syndrome is warranted.

As to the claims for service connection for coccyx-tailbone 
and right hip disabilities, the service medical records show 
that the veteran had a fracture of T-10 following a parachute 
jump that occurred in 2002 and had a long recovery 
afterwards.  The service medical records also show multiple 
complaints by the veteran in 2001 and 2002 of right hip pain.  
He was diagnosed with hip strain (hip flexor strain), and 
right rip tendonitis.  However, when examined in November 
2004, the VA examiner concluded that he could not enter a 
diagnosis related to the veteran's right hip pain, as there 
was "no pathology to render a diagnosis."  He made the same 
conclusion regarding the coccyx-tailbone-that there was "no 
pathology to render a diagnosis."  X-rays of both of those 
areas were negative.  

While the September 2005 VA clinical record shows that the 
examiner stated the veteran had right hip pain when 
conducting range of motion, a finding of pain alone without 
an underlying diagnosis is not a disability for VA purposes.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Therefore, in the absence of competent evidence of either a 
coccyx-tailbone or right hip disability due to disease or 
injury in-service service connection for these disabilities 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability 
there can be no valid claim); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (service connection may not be granted 
unless a current disability exists).

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection for coccyx-tailbone and right hip disabilities.  
In reaching these two decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis-Higher Evaluation

In the February 2005 rating decision the veteran was granted 
service connection for residuals of T-10 compression fracture 
and assigned a 10 percent evaluation.  The veteran argues 
that he warrants a higher evaluation.  

Under 38 C.F.R. § 4.71a, vertebral fracture is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the code, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The November 2004 VA examination showed thoracolumbar flexion 
to 80 degrees with pain after 70 degrees.  The veteran had 
30 degrees of extension, right and left lateral flexion, and 
right and left lateral rotation.  Thus, the combined range of 
thoracolumbar motion was 230 degrees with pain with flexion 
or 220 degrees without pain.  Hence, while flexion was 
limited, the compression fracture is not manifested by a 
limitation of forward thoracolumbar flexion to 60 degrees or 
less or by a combined range of thoracolumbar motion to 
120 degrees or less.  Further, there is no evidence of a 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  As such, the 
preponderance of the evidence is against assigning a rating 
in excess of 10 percent.

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  Significantly, however, the 
veteran is service connected only for the residuals of the 
compression fracture to T-10.  He is not service connected 
for an intervertebral disc syndrome.  Hence, consideration of 
these other codes is not in order.  Therefore, the benefit 
sought on appeal is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2007), however, at no time has 
evidence of such signs as disuse muscle atrophy, or 
incoordination on use due to the T10 compression fracture 
been clinically demonstrated.  Hence, an increased rating 
under these regulations is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49. 




ORDER

Service connection for seborrheic dermatitis is granted.

Service connection for a left shoulder impingement syndrome 
is granted.

Service connection for a coccyx-tailbone disability is 
denied.

Service connection for a right hip disability is denied.

An evaluation in excess of 10 percent for residuals of T-10 
compression fracture at any time since February 13,2005, is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


